Title: To Thomas Jefferson from Jay Marsh, 1 March 1806
From: Marsh, Jay
To: Jefferson, Thomas


                        
                            Sr. 
                            Philadelphia March 1st. 1806—
                        
                        Entertaining a high respect for your benevolence and Judgment I have taken liberty of asking your
                            approbation, on a Subject which my Interest is Ingaged in which is the changeing of Iron into Steel as neat as Imported,
                            therefore I am Induced to address a few lines supposing that the President will direct those measures as shall appear
                            congenial to his wishes. Believeing the Success of undertakings of this kind rest on making genuine calculations, I am
                            well asured that foreign customs are, in many Instances eroneous and may be curtailed and every art may be Improved. I am
                            Induced to believe that the americans is not to be secluded from Natuers bountifull arts, and the Importance of these
                            researches I dare say will meet the approbation of every noble mind and sufficiently excuse for the addressing these
                            lines, and as the Pure essence of the mind is ever Willing to Incorage Ingenuity I feel Willing to communicate my
                            Intentions to my President whome I presume Will conceive this business of the highest Importance as it attends to amediate
                            publick Utility no wars or publick business or even private concerns can be caried into compleat efect Without this
                            Valueable Article especially should our ports be in a State of blockade. this secret has been fostered by the uropean
                            Nations in general Wishing thereby to agrandise their wealth, should this making of Steel meet the Approbation of the
                            President I shall by receiveing a line answer the same giveing a true Statement of the expence & time that is Necessary
                            for this operation, and should this be the first application Of this kind made to the President, I should esteam it as
                            a particular favor Of having the first chance of conducting the same either for the publick or for individuals. I am a
                            back Woodsman and on expence at Philadelphia therefore Wish the President will be so kind as to order an amediate answer,
                            Addressing the same to Jay Marsh to be left at the Post office at Philadelphia untill calld for, and on reception, if
                            favourable I shall come to Baltimore or Washington to put the same in practice &c &c &c
                        I am Sr. an American and Your Most Obt. and Verry humle Servt
                        
                            Jay Marsh
                            
                        
                    